                       Case 7:18-cv-11796-KMK Document 9
                                                       6 Filed 12/19/18
                                                               12/18/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                    Michael Sandoval,                                 )
    Individually, and on behalf of all others similarly               )
                        situated,                                     )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No.
                                                                      )
     Lincoln Property Company Commercial, Inc.,                       )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lincoln Property Company Commercial, Inc.
                                           C/O NYS Secretary of State
                                           41 State Street
                                           Albany, NY 12231




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Abdul Hassan Law Group, PLLC
                                           215-28 Hillside Avenue
                                           Queens Village, NY 11427
                                           Tel: 718-740-1000



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:            12/19/2018                                                                     /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
